Name: Commission Regulation (EEC) No 72/91 of 11 January 1991 derogating with regard to the period for payment in Italy and Greece from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: animal product;  Europe
 Date Published: nan

 No L 9/12 Official Journal of the European Communities 12. 1 . 91 COMMISSION REGULATION (EEC) No 72/91 of 11 January 1991 derogating with regard to the period for payment in Italy and Greece from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat applications submitted for the 1989 marketing year will not be possible within the period laid down by the abovementioned provision ; whereas that period should therefore be extended by way of a derogation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 35 (1 ) thereof, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (2), as last amended by Regulation (EEC) No 1115/88 (3), and in particular Article 5 (10) thereof, Whereas Article 35 ( 1 ) of Regulation (EEC) No 3013/89 repeals Regulation (EEC) No 1837/80, with the exception of the measures provided for in Article 5 of the latter Regulation, which remain applicable to the premiums granted in respect of the 1989 marketing year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 3007/84 (4), as last amended by Regulation (EEC) No 1260/90 0, stipulates that the premium, or the balance thereof if a payment on account has been made, is to be paid before 31 December following the end of the marketing year for which it is granted ; Whereas, as a result of administrative difficulties in Italy and Greece, payment of the premiums in respect of HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 (2) of Regulation (EEC) No 3007/84 Italy and Greece as hereby authorized for applications made for the 1989 marketing year, to pay the premium, or the balance of the premium if a payment on account was made, before 31 March 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . 0 OJ No L 183, 16. 7. 1980, p . 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. b) OJ No L 283, 27. 10 . 1984, p. 28 . (*) OJ No L 124, 15. 5. 1990, p. 15.